LNR PARTNERS, INC. Logo ANNUAL STATEMENT OF COMPLIANCE Pooling and Servicing Agreement Dated as of March 1, 2008 (the "Agreement"), by and among Banc of America Commercial Mortgage Inc., as Depositor, Bank of America, National Association, as Master Servicer, Wells Fargo Bank, N.A. as Trustee and Bank of America, National Association, as successor by merger to LaSalle Bank National Association as Certificate Administrator and REMIC Administrator, and LNR Partners, Inc., as Special Servicer except for the 600 West Chicago Whole Loan CMLT 2008-LS1 I, Susan K. Chapman, a Vice President of LNR Partners, Inc. as Special Servicer under the Pooling and Servicing Agreement, on behalf of the Special Servicer and not in my individual capacity, hereby certify that: 1. I have reviewed the activities performed by the Special Servicer under the Pooling and Servicing Agreement during the period ending the end of the fiscal year 2008 (the "Reporting Period") and the Special Servicer's performance under the Pooling and Servicing Agreement has been made under my supervision; and 2. To the best of my knowledge, based on such the Special Servicer has fulfilled its obligations under the Pooling and Servicing Agreement in all material respects throughout the Reporting Period. IN WITNESS WHEREOF, the undersigned has executed and delivered this
